Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application has been amended as follows: 
In the Title:
SYSTEMS AND METHOD FOR VERIFYING VEHICLE BANNER PRODUCTION AND IMAGE ALTERATION 
Reasons for Allowance
	Claims 1-2, 4-6, and 8 are allowable.

The following is an examiner’s statement of reasons for allowance:
	Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the below noted features of Applicant’s invention. Claims 1-2,4-6, and 8 are allowable.
	The allowable features of the claims (claims 1-2, and 4-6 specifically) include:
	superimpose an indicia from the indicia file on a background of at least one of the acquired images to be altered, 
	mask one or more objects from the background of the at least one of the acquired images to be altered, wherein the one or more objects from the background are other than the vehicle and the superimposed indicia,
 generate an altered image from the at least one of the acquired images to be altered including the superimposed indicia and having the one or more objects masked from the background, whereby the indicia is visible without blocking the view of the vehicle in the altered image, add the altered image to a website. 
	Additionally, the allowable features of claim 8 include:
	receive data from a dealer computing device, wherein the received data comprises dealer-installed options and added value markup for the vehicle, generate a banner file for the vehicle by auto-filling blank fields on a banner template with the received data, produce a print ready file of the banner files, wherein the print ready file includes an image of the vehicle altered by masking objects from a background thereof, and wherein the print ready file enables the printing device to print a4of8 CORE/3511410.001902/166475811.1SCDM 1677.USvehicle banner for the vehicle indicative of the dealer-installed options and added value markup and including the altered image of the vehicle, transmit the print ready file to the printing device,
	transmit a co-op reimbursement form to the dealer computing device in response to the printing of the vehicle banner for use in verifying the printing of the vehicle banner;
Prior Art Considerations
The most pertinent prior art of record includes Wingle et al.  Where Wingle generally discloses a user interface which allows users to control a number of features for a banner advertisement, where users can upload an image of a vehicle, and aggregate content such as banner or text graphics. Wingle also discusses where the user interface allows for users to select font color, font selection, background color, text field and the ability to upload an image. Wingle also discloses where the banner can have a set time line, where the banner can revert back to a default advertisement, and 
Knudson generally discloses a system which allows for imagery to be captured on a smartphone where the smartphone includes a camera, and the camera is capable of providing image data corresponding to an object imaged by the camera. Knudson also discusses the ability to transmit image related information to various processors in order to find a watermark payload, and the system may extract image identifying data from a database, to determine various pricing for different reproduction or user licenses. 
Cohen generally discloses a system which is able to restrict images from showcasing an identity or other information which may need to be restricted, protected or hidden in order to maintain a general presentation context of the media asset.  
However, Wingle, Knudson, Cohen nor any of the previously cited references teach, suggest, or otherwise render obvious superimposing an indicia from the indicia file on a background of at least one acquired images to be altered, and mask one or more objects from the background, where the objects from the background are other than the vehicle and the superimposed indicia, and generate an altered image from the acquired images to be altered including the superimposed indicia and having the one or more objects masked from the background. These features can be seen in at least claim 1 and claim 4. Additionally the features in claim 8, such as generating a banner file for the vehicle by auto-filling blank fields on a banner template with the received data, and producing a print ready file of the banner files, where the print ready file 
The limitations discussing the masking of objects that do not consist of the vehicle, and using the masked imagery to carry out the invention, is not taught by the combination of references. Also claim 8 incorporates some other features such as printing the masked and altered imagery on to a vehicle banner, which are not taught by the combination of references.
Accordingly, claims 1-2, 4-6, and 8 taken as a whole, are indicated to be allowable over the cited prior art. The examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art. Claims 2 and 5-6 depend from claims 1 and 4 respectively. Therefore, the dependent claims are also indicated as containing allowable subject matter. 
The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence 
Examiner Comment
	Tara Siegel Bernard, “ Car dealers wince at a site to end sales haggling” generally discloses how the auto industry is attempting to embrace the digital age, by presenting car pricing for specific cars, and providing options for charging dealers a fee for new cars and used cars, and allows for consumers to be lead to a sale online. Where Bernard also discusses how users can interact with the system, and fill out a form and contact the dealer of the listed car, where financial options can be sent, and dealers are contractually obligated to honor the prices discussed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BENJAMIN WARREN whose telephone number is (571)272-8934.  The examiner can normally be reached on Monday-Friday; 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON B WARREN/               Examiner, Art Unit 3625                                                                                                                                                                                         

/ALLISON G WOOD/Primary Examiner, Art Unit 3625